DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/21 and 5/18/22 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertrand et al. (WO 2018028412 A1 see translation for citations)
Regarding claim 1, Bertrand teaches a method of a source node (network device) [p. 46, par 9] for a handover operation in a wireless communication system, the method comprising:
selecting a set of candidate transmission/reception points (TRPs) for a user equipment (UE) for the handover operation (UE performs measurement result according to configuration on the network side including adjacent TRP(s) and the service TRP) [p. 46, par 10; p. 47, par 2];
receiving, from a UE, a measurement report (measurement result) (network device receives a measurement result of the UE) [p. 46, par 10];
determining a trigger operation for the handover operation (switch the TRP) of the UE in response to receiving the measurement report (network device determines whether the UE needs to switch the TRP according to the measurement result of the UE) [p. 46, par 11];
comparing a configuration (CMA) of the source node with a configuration of a candidate TRP (target TRP) from a set of candidate TRPs (network device determines if the source TRP and the target TRP are in one Connected Mobility Area (CMA)) [p. 46, par 12, 18]; and
triggering a handover command (L2 signaling) to perform the handover operation for the UE with at least one candidate TRP based on a result of the comparison (network device notifies UE to perform the handover process from the source TRP to the target TRP through L2 signaling if the source TRP and the target TRP are in on CMA) [p. 46, par 12, 18].
Regarding claim 2, Bertrand teaches the method as claimed in claim 1, wherein a layer 2 (L2) level handover (L2 signaling) is triggered based on the result of the comparison that the configuration of the candidate TRP is similar (in one CMA) to the configuration of the source node (network device notifies UE to perform the handover process from the source TRP to the target TRP through L2 signaling if the source TRP and the target TRP are in one CMA) [p. 46, par 12, 18].
Regarding claim 3, Bertrand teaches the method as claimed in claim 1, wherein a layer 3 (L3) level handover (RRC signaling) is triggered based on the result of the comparison that the configuration of the candidate TRP is different (not in one CMA) from the configuration of the source node or the result of the comparison that the UE is incompatible with the configuration of the candidate TRP (network device notifies UE to perform the handover process from the source TRP to the target TRP by RRC signaling if the source TRP and the target TRP are not in one CMA) [p. 47, par 1, 8].
Regarding claim 4, Bertrand teaches the method as claimed in claim 2, further comprises:
sending, to the UE, a medium access control control element (MAC CE) or a lower layer signaling message (L2 signaling) as the handover command to perform a TRP switching operation as the handover operation with the at least one candidate TRP after triggering the L2 level handover (notification to perform handover process is sent through L2 signaling) [p. 46, par 12].
Regarding claim 6, Bertrand teaches the method as claimed in claim 3, further comprising: 
sending a radio resource control (RRC) message (RRC signaling) as the handover command along with configuration information to perform a TRP switching operation as the handover operation with the at least one candidate TRP after triggering the L3 level handover (notification to perform handover process is sent by RRC signaling) [p. 47, par 1].
Claim 11 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 12 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claim 13 recites similar subject matter as claim 3 and is therefore rejected on the same basis. Claim 14 recites similar subject matter as claim 4 and is therefore rejected on the same basis.
Claim 16 recites similar subject matter as claim 6 and is therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7-8, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al. (WO 2018028412 A1) in view of Burbidge et al. (WO 2018/057076 A1).
Regarding claim 5, Bertrand does not explicitly teach wherein the MAC CE or the lower layer signaling message indicates at least one of:  a TRP identifier (TRP ID) or a cell ID of the at least one candidate TRP; or the TRP ID or the cell ID along with a beam index of the at least one candidate TRP.  In an analogous prior art reference, Burbidge teaches a handover signaling message indicates at least one of:  a TRP identifier (TRP ID) or a cell ID of the at least one candidate TRP (target TRP ID) [par 118]; or the TRP ID or the cell ID along with a beam index of the at least one candidate TRP.  Therefore it would have been obvious to one of ordinary skill in the art to modify the MAC CE or the lower layer signaling message of Bertrand to indicate at least one of:  a TRP identifier (TRP ID) or a cell ID of the at least one candidate TRP; or the TRP ID or the cell ID along with a beam index of the at least one candidate TRP, as taught by Burbidge, in order to indicate the target TRP to perform handover.
Regarding claim 7, Bertrand does not explicitly teach receiving, from the UE, a handover complete message via a MAC CE or a lower layer signaling message after performing the handover operation at the UE with the at least one candidate TRP.  Burbidge further teaches a source node (source gNB) receives a handover complete message (indication of handover success) after performing a handover operation at a UE with at least one candidate TRP (target TRP) (source gNB receives indication of handover success after performing a handover operation at the UE with a target TRP) [par 119-121].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertrand to allow receiving, from the UE, a handover complete message via a MAC CE or a lower layer signaling message after performing the handover operation at the UE with the at least one candidate TRP, as further taught by Burbidge, in order for the source node to start data forwarding.
Regarding claim 8, Bertrand does not explicitly teach receiving, from the UE, a handover complete message via an RRC message after performing the handover operation at the UE with the at least one candidate TRP.  Burbidge further teaches receiving, from the UE, a handover complete message (RRCConnectionReconfiguration complete message) via an RRC message after performing the handover operation at the UE with the at least one candidate TRP (target TRP) (target TRP receives RRCConnectionReconfiguration complete message after performing handover with target TRP) [par 119].   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertrand to allow receiving, from the UE, a handover complete message via an RRC message after performing the handover operation at the UE with the at least one candidate TRP, as further taught by Burbidge, in order to complete the handover.
Claim 15 recites similar subject matter as claim 5 and is therefore rejected on the same basis.
Claim 17 recites similar subject matter as claim 7 and is therefore rejected on the same basis.
Claim 18 recites similar subject matter as claim 8 and is therefore rejected on the same basis.

Claim(s) 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al. (WO 2018028412 A1) in view of Koskela et al. (US 2021/0120458).
Regarding claim 9, Bertrand does not explicitly teach sending, to the UE, a MAC CE or a lower layer signaling message indicating a modification of a configured set of the candidate TRPs comprising a serving TRP set and a candidate TRP set for the UE by addition or deletion of at least one candidate TRP based on a criterion, wherein the modification comprises at least one of a modification of the serving TRP set comprised in the configured set of the candidate TRPs, a modification of one or more candidates comprised in the configured set of the candidate TRPs, or a modification of one or more candidate TRPs and serving TRPs comprised in the configured set of the candidate TRPs, and wherein the configured set of TRPs is obtained from the selected set of candidate TRPs.  In an analogous prior art reference, Koskela teaches sending, to the UE, a MAC CE or a lower layer signaling message (message) indicating a modification of a configured set of the candidate TRPs (list of prepared candidate cells) comprising a serving TRP set and a candidate TRP set for the UE by addition (addition of source cell to the list) or deletion of at least one candidate TRP based on a criterion, wherein the modification comprises at least one of a modification of the serving TRP set comprised in the configured set of the candidate TRPs, a modification of one or more candidates comprised in the configured set of the candidate TRPs, or a modification of one or more candidate TRPs and serving TRPs comprised in the configured set of the candidate TRPs, and wherein the configured set of TRPs is obtained from the selected set of candidate TRPs (message may be transmitted to user equipment indicating that the source cell is to be added to the list of prepared candidate cells) [paragraphs 74-75].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertrand to allow sending, to the UE, a MAC CE or a lower layer signaling message indicating a modification of a configured set of the candidate TRPs comprising a serving TRP set and a candidate TRP set for the UE by addition or deletion of at least one candidate TRP based on a criterion, wherein the modification comprises at least one of a modification of the serving TRP set comprised in the configured set of the candidate TRPs, a modification of one or more candidates comprised in the configured set of the candidate TRPs, or a modification of one or more candidate TRPs and serving TRPs comprised in the configured set of the candidate TRPs, and wherein the configured set of TRPs is obtained from the selected set of candidate TRPs, as taught by Koskela, in order for the UE to deconfigure, keep, and/or modify the configured set of the candidate TRPs.
Regarding claim 10, Bertrand teaches a method of a user equipment (UE) for performing a handover operation in a wireless communication system, the method comprising:
receiving a medium access control control element (MAC CE) or a lower layer signaling message (L1 or L2 signaling) as a handover command to perform a transmission/reception point (TRP) switching operation as the handover operation with at least one candidate TRP (target TRP) (UE receives notification to perform the handover process from the source TRP to the target TRP through L2 signaling if the source TRP and the target TRP are in on CMA) [p. 46, par 12, 18]; 
performing the handover operation based on the received MAC CE or the lower layer signaling message (UE performs handover based on notification to perform the handover process) [p. 46, par 12, 18].
Bertrand does not explicitly teach adding at least one candidate serving TRP to a configured set of candidate TRPs based on the MAC CE or the lower layer signaling message; or deleting the at least one candidate serving TRP from the configured set of candidate TRPs based on the MAC CE or the lower layer signaling message.  Koskela further teaches adding at least one candidate serving TRP (source cell is added) to a configured set of candidate TRPs (list of prepared candidate cells) based on the MAC CE or the lower layer signaling message (handover command); or deleting the at least one candidate serving TRP from the configured set of candidate TRPs based on the MAC CE or the lower layer signaling message (user equipment adds source cell to the list of prepared candidate cells based on handover command) [paragraphs 74-75].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bertrand to allow adding at least one candidate serving TRP to a configured set of candidate TRPs based on the MAC CE or the lower layer signaling message; or deleting the at least one candidate serving TRP from the configured set of candidate TRPs based on the MAC CE or the lower layer signaling message, as further taught by Koskela, in order for the UE to deconfigure, keep, and/or modify the configured set of the candidate TRPs.
Claim 19 recites similar subject matter as claim 9 and is therefore rejected on the same basis.
Claim 20 recites similar subject matter as claim 10 and is therefore rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647